SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In June, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 6,479,379 0.0412 0.0412 ADR (*) Common 367,280 0.0023 0.0023 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Direct with the Company Exerc Options 19 423,000 2.46648 1,043,321.04 Shares Common Direct with the Company Exerc Options 19 325,800 4.29096 1,397,994.77 Shares Common Direct with the Company Exerc Options 30 111,200 4.29096 477,154.75 Total Buy Shares Common Itau Corretora Sell 12 1,000 18.64 18,640.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,338,379 0.0467 0.0467 ADR (*) Common 367,280 0.0023 0.0023 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In June, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,295,061,195 71.8624 71.8624 ADR (*) Common 16,302,499 0.1037 0.1037 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Brasil Plural Buy 05 400 18.34 7,336.00 Shares Common Brasil Plural Buy 05 14,100 18.35 258,735.00 Shares Common Brasil Plural Buy 05 1,400 18.36 25,704.00 Shares Common Brasil Plural Buy 05 10,400 18.37 191,048.00 Shares Common Brasil Plural Buy 05 37,500 18.38 689,250.00 Shares Common Brasil Plural Buy 05 28,300 18.39 520,437.00 Shares Common Brasil Plural Buy 05 51,900 18.40 954,960.00 Shares Common Brasil Plural Buy 05 4,200 18.41 77,322.00 Shares Common Brasil Plural Buy 05 1,400 18.42 25,788.00 Shares Common Brasil Plural Buy 05 200 18.50 3,700.00 Shares Common Brasil Plural Buy 05 1,000 18.52 18,520.00 Shares Common Brasil Plural Buy 05 800 18.53 14,824.00 Shares Common Brasil Plural Buy 05 8,000 18.54 148,320.00 Shares Common Brasil Plural Buy 05 11,800 18.55 218,890.00 Shares Common Brasil Plural Buy 05 3,600 18.57 66,852.00 Shares Common Brasil Plural Buy 05 6,200 18.58 115,196.00 Shares Common Brasil Plural Buy 05 8,200 18.59 152,438.00 Shares Common Brasil Plural Buy 05 112,200 18.60 2,086,920.00 Shares Common Brasil Plural Buy 12 64,700 18.62 1,204,714.00 Shares Common Brasil Plural Buy 12 211,500 18.63 3,940,245.00 Shares Common Brasil Plural Buy 12 130,900 18.64 2,439,976.00 Shares Common Brasil Plural Buy 12 223,500 18.65 4,168,275.00 Shares Common Brasil Plural Buy 12 58,300 18.66 1,087,878.00 Shares Common Brasil Plural Buy 12 16,500 18.67 308,055.00 Shares Common Brasil Plural Buy 12 47,500 18.68 887,300.00 Shares Common Brasil Plural Buy 12 36,600 18.69 684,054.00 Shares Common Brasil Plural Buy 12 15,500 18.70 289,850.00 Shares Common Brasil Plural Buy 19 1,000 18.61 18,610.00 Shares Common Brasil Plural Buy 19 2,300 18.62 42,826.00 Shares Common Brasil Plural Buy 19 17,800 18.63 331,614.00 Shares Common Brasil Plural Buy 19 7,400 18.64 137,936.00 Shares Common Brasil Plural Buy 19 28,700 18.65 535,255.00 Shares Common Brasil Plural Buy 19 53,500 18.66 998,310.00 Shares Common Brasil Plural Buy 19 32,600 18.67 608,642.00 Shares Common Brasil Plural Buy 19 214,100 18.68 3,999,388.00 Shares Common Brasil Plural Buy 19 79,000 18.69 1,476,510.00 Shares Common Brasil Plural Buy 19 155,600 18.70 2,909,720.00 Shares Common Brasil Plural Buy 19 3,400 18.80 63,920.00 Shares Common Credit Suisse Buy 19 500,000 18.80 9,400,000.00 Shares Common Credit Suisse Buy 19 1,000,000 18.82 18,820,000.00 Shares Common Brasil Plural Buy 30 400 19.04 7,616.00 Shares Common Brasil Plural Buy 30 7,000 19.05 133,350.00 Shares Common Brasil Plural Buy 30 13,800 19.06 263,028.00 Shares Common Brasil Plural Buy 30 8,100 19.07 154,467.00 Shares Common Brasil Plural Buy 30 3,600 19.08 68,688.00 Shares Common Brasil Plural Buy 30 13,700 19.09 261,533.00 Shares Common Brasil Plural Buy 30 57,800 19.10 1,103,980.00 Shares Common Credit Suisse Buy 30 4,500,000 19.12 86,040,000.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,302,867,595 71.9121 71.9121 ADR (*) Common 16,302,499 0.1037 0.1037 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In June, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer Date:July 10, 2015
